Citation Nr: 0838410	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  When this case was previously before 
the Board in September 2007, it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
bilateral sensorineural hearing loss, evaluated as 40 percent 
disabling; post-traumatic complex partial seizures, evaluated 
as 40 percent disabling; and for tinnitus, evaluated as 10 
percent disabling.  The combined schedular evaluation is 70 
percent.

2.  The veteran has work experience as an electrical designer 
and as a clerk with the United States Postal Service (USPS).  
He completed two years of college.

3.  The veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

In September 2004 and October 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for a total rating based 
on individual unemployability (TDIU rating), as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  The 
October 2007 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability rating.  The letter 
also advised the appellant of the evidence needed to 
establish an effective date.  The case was last readjudicated 
in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, VA examination reports, and an 
employment record.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing medical 
evidence.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether an 
appellant is entitled to a TDIU rating, neither appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  

The record discloses that the veteran has completed two years 
of college and that he has work experience as an electrical 
designer and at the USPS.  He last worked in January 2004.

Service connection is in effect for bilateral sensorineural 
hearing loss, evaluated as 40 percent disabling; post-
traumatic complex partial seizures, evaluated as 40 percent 
disabling; and for tinnitus, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 70 percent.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  

In a statement signed in January 2004 providing certification 
of an employee's serious illness, a VA physician concluded 
that the veteran would be incapacitated from January through 
March 2004, at which time he would be re-evaluated.  It was 
noted that he had a seizure disorder.  It was further stated 
that his absence was due to his condition being symptomatic.  

A private physician related in March 2004 that he had treated 
the veteran since 1996 for a problem with progressive 
bilateral sensorineural hearing loss and episodes of vertigo.  
The physician stated that the veteran had a moderate to 
severe loss in both ears, and that his condition rendered him 
handicapped in most social situations.  

When examined by the VA for his epilepsy in April 2004, the 
veteran related that his seizures begin with a funny 
sensation of a smell of burning and then his head gets fuzzy 
and he loses awareness for several minutes.  The veteran also 
described a different type of seizure where he had jerking or 
myoclonus of the left, greater than the right, arm.  His 
seizures were said to have a varying frequency, at times one 
every other month.  The veteran added that in January, he had 
a series of funny smells occurring three to four times a day.  
He also asserted that the episodes of jerking occurred once 
every three months.  The veteran stated that he was unable to 
perform his work because he had been working a night shift 
and his seizures were worse when he was sleepy from working 
his shift.  An examination revealed no dysmetria when he 
slowed his activity, but with rapid movements, he was 
dysdiadochocinetic.  The veteran had decreased left-side 
grip.  The impression was epilepsy, with two different 
seizure types.  The examiner commented that the veteran's 
seizures were poorly controlled.  

VA outpatient treatment records disclose that the veteran was 
seen in April and June 2004 for follow-up of epilepsy.  It 
was noted that the veteran had been adjusting the dosage of 
Dilantin on his own.  It was reported that at 500, his level 
was toxic, but that at 400, he had increased seizures.  He 
was now taking 450, with some sensation of feeling drunk 
after his morning dose.  

The veteran was noted to have a moderately severe to severe 
sensorineural hearing loss at the time of an April 2008 VA 
audiometric examination.  

The evidence against the veteran's claim includes the medical 
evidence of record.  Initially, the Board observes that on 
the January 2004 certification, the VA physician specifically 
stated that the veteran was not required to be off from work 
intermittently or to work on a reduced schedule due to his 
condition.  The physician also asserted that the veteran was 
able to perform the functions of his position, and no 
physical restrictions were placed on him.

On audiometric examination by the VA in April 2008, although 
it was noted that the veteran's hearing loss would impact his 
ability to hear conversational speech in both quiet and noisy 
situations, the examiner commented that with the use of 
amplification and reasonable accommodations, his hearing loss 
alone should not interfere with his ability to obtain gainful 
employment.  

The veteran was also afforded a neurological examination by 
the VA in April 2008.  It was reported that his epilepsy had 
been fairly well controlled for approximately 30 years on 
Dilantin.  That medication had been tapered and discontinued 
the previous year, and a new medication had been prescribed.  
The veteran indicated that his head was clearer off Dilantin, 
but he still had episodes.  It was not clear from the 
veteran's history if they were the seizures he had described 
in the past.  He noted that they were characterized primarily 
by tiredness, and he did not describe the burning smell that 
had been associated with his seizures in the past.  The 
veteran noted that he had retired from the USPS in 2004, 
after his wife asked him to stop working.  He indicated that 
although he had experienced episodes when he was working at 
the USPS, he "rode them out."  Following an examination, 
the physician noted that he had reviewed the veteran's 
medical record.  He stated that, with respect to his hearing 
loss, the veteran could hear with his hearing aids, although 
it was necessary to speak to him somewhat more loudly than 
normal.  Regarding his seizures, the veteran stated that he 
had been able to work through his episodes without much 
difficulty, and that his seizures were currently under 
somewhat better control than when he was employed.  The 
examiner commented that the veteran seemed to be having 
slightly less severe episodes now, without much of the 
characteristics that were associated with his full-blown 
episodes.  Thus, he concluded that the veteran was not 
impaired in his ability to work.

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  In this case, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran.  Thus, the preponderance of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  




	(CONTINUED ON NEXT PAGE)





ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


